People v Cruzado (2017 NY Slip Op 09151)





People v Cruzado


2017 NY Slip Op 09151


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
L. PRISCILLA HALL
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2016-06875
 (Ind. No. 929/16)

[*1]The People of the State of New York, respondent, 
vAnthony Cruzado, appellant.


Paul Skip Laisure, New York, NY (Denise A. Corsi of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Thomas M. Ross of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Gubbay, J.), imposed June 14, 2016, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's waiver of his right to appeal his conviction does not preclude appellate review of the defendant's contention that the sentence imposed was excessive (see People v Maracle, 19 NY3d 925, 927-928). The sentence, however, was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., BALKIN, HALL, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court